Brooke, <J0
(after stating the facts). Counsel for appellant in his brief says:
“The facts which we attempted to bring before the court below, but were stopped by objection and peremptory ruling are in- substance as follows: Before the election of 1917 and the taking effect of the new charter the salaries of the members of the then board of assessors was considered inadequate by the common council. The board of estimates took this into consideration and in their budget for 1917 fixed the salary at first at $3,000 per annum but later reduced it to $2,400 per annum. At that price one of the most able members refused to act and trouble was had in getting competent men. The commission were loath to increase the salary from the former amount for the first year of their incumbency, and an agreement was entered into whereby the present city assessors were to accept the offices at the former salary of $1,800 for the first year with the understanding that the salary would be $2,400 for the succeeding two years of their term. Under this arrangement the ordinance of 1917 was passed, upon the report of the committee that it was to cover the then current year. In the spring of 1918, the remainder of the contract was carried out by the salary ordinance of 1918, which fixed the salary of the city assessors at $2,400, thereby ratifying and confirming the inchoate contract before that made.”
Counsel raised the question whether the salary for 1918 was fixed by the ordinance of 1917 or was carried over by the law as it existed prior thereto. This question seems to us immaterial as the salary under the old charter was the same as that fixed by the ordinance of 1917, but in the light of the provisions of the new charter which in terms empowers the new commission to fix by ordinance the salary or rate of compensation of all officers, and in further consideration of the fact that acting under said power, so conferred, the commission by the ordinance of May 17, 1917, did undertake to fix the salaries of the board of assessors for the whole period of their appointment, we *106have no hesitation in reaching the conclusion that the board of assessors from May 1, 1917, to May 1, 1918, were receiving a stipulated salary by virtue of the ordinance of May 17, 1917. The fixing of the salaries by the-governing body of the municipal corporation is a legislative act and an ordinance enacted for that purpose is not in the nature of a contract between the municipal corporation and the employees. 2 McQuillin on Municipal Corporations (note 90 a, p. 1122).
We think the court below was correct in excluding evidence of any oral arrangement between the members of the commission and the members of the board of assessors as to an increase of salary to be granted during the term for which they were appointed. It is asserted by counsel for appellant that:
“It would have been .proper for the city commission at the time they enacted the ordinance of 1917 to have fixed the salary on an increasing scale if they saw fit, namely at $1,800 for the first year and $2,400 for the remaining two years of their term.”
It is unnecessary to determine whether the city commission could legally have enacted an ordinance of this character. It is sufficient to say that it did not attempt to do anything of the kind, but immediately after appointment for a term of three years, fixed the salary at $1,800.
The matter here involved has been so recently and so fully considered by this court that an extended review of the authorities' is now unnecessary. See Barrus v. Engel, 186 Mich. 540; Kearney v. Board of State Auditors, 189 Mich. 671; and Dunham v. Tilma, 191 Mich. 688.
The judgment must be affirmed, with costs to appellee.
Bird, C. J., and Ostrander, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.